Title: To James Madison from John Sevier, 3 August 1804
From: Sevier, John
To: Madison, James



SirKnoxville August 3. 1804.
I do myself the honor to inclose you an authenticated Copy of the Act of the Legislature of this state, ratifying the proposed Amendment to the Constitution of the United States of America, relative to the Election of President and Vice President, which passed by a unanimous vote of both houses of the Legislature.

You will please acknowledge the receipt of the same as soon as convenient. I am sir, with very great respect Your Mo Obedt Servt
John: Sevier
